Case: 12-12208   Date Filed: 04/18/2013   Page: 1 of 3


                                                          [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                              _____________

                               No. 12-12208
                              _____________

                   D. C. Docket No. 9:10-cv-80796-WJZ


DIONE MORRIS,

                                                      Plaintiff-Appellant,

                                   versus

SHEEHAN BUICK PONTIAC GMC, INC.,

                                                      Defendant-Appellee.

                             ______________

                Appeal from the United States District Court
                    for the Southern District of Florida
                             ______________

                              (April 18, 2013)


Before DUBINA, Chief Judge, BARKETT and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-12208     Date Filed: 04/18/2013   Page: 2 of 3


      Plaintiff/Appellant Dione Morris (“Morris”) appeals the district court’s grant

of summary judgment in favor of Defendant/Appellee Sheehan Buick Pontiac

GMC, Inc., (“Sheehan”) and the denial of Morris’s motion for partial summary

judgment.

      The issues presented on appeal are:

      (1) Whether the district court properly granted summary judgment as to

         Morris’s claims predicated on violations of Florida’s Motor Vehicle

         Retail Sales Finance Act, FLA. STAT. §§ 520.07(2), 520.13, and

         520.995(1)(c)?

      (2) Whether the district court properly granted summary judgment as to

         Morris’s Equal Credit Opportunity Act, 15 U.S.C. § 1691, claim?

      (3) Whether the district court properly granted summary judgment as to

         Morris’s Florida Uniform Commercial Code, FLA. STAT. § 679.601,

         claim?

      (4) Whether the district court properly granted summary judgment as to

         Morris’s constitutional challenge?

      “We review de novo a district court’s rulings on cross-motions for summary

judgment, and the facts are viewed in the light most favorable to the non-moving

party on each motion.” Chavez v. Mercantil Commercebank, N.A., 701 F.3d 896,

899 (11th Cir. 2012) (citations omitted).


                                            2
                Case: 12-12208      Date Filed: 04/18/2013      Page: 3 of 3


       After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we affirm the district court’s order denying Morris’s motion for

partial summary judgment and granting Sheehan’s motion for summary judgment

based on the thorough and well-reasoned Report and Recommendation of the

Magistrate Judge 1 filed on March 10, 2012.

       AFFIRMED.




1
 This case was referred to a Magistrate Judge for a Report and Recommendation pursuant to 28
U.S.C. § 636 et seq.

                                              3